DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 16/009970 filed on June 08, 2021.


	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The Information Disclosure Statement filed on May 25, 2021 was reviewed and accepted by the Examiner.


Response to Arguments
4.	The applicant’s arguments have been considered but are not persuasive. 

On pg. 8 of remarks in regards to 35 U.S.C. 103 relating to claim 1, Applicant states “With respect to the "feature" element in the claims, the Office Action takes a broad interpretation of the term by alleging that the "providers is ranked based upon specific categories. The specific categories are seen as features of the application."4 As amended, the claim 1 clarifies that the first user is using a feature of the application for 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On Pg. 9 of remarks relating to 35 U.S.C. 103, regarding claim 1, Applicant states “Furthermore, the proposed amendments indicate that the feature rating indicates a proficiency of the first user with using the feature of the application whereby the feature rating includes both a quantitative objective rating and a qualitative subjective rating. While Quershi may discuss rating a provider's performance, this is just a single qualitative rating (e.g., four stars). Therefore, Qureshi fails to teach at least the elements directed to feature ratings indicating a proficiency of the first user with using the feature of the application and comprising both a quantitative objective rating and a qualitative subjective rating, whereby the feature is a functionality of the application that is activated by the first user. Harris does not cure the deficiencies of Qureshi. For instance, the rating of Harris is not with respect to a functionality of the application that is activated by the first user for completing the document. For at least these reasons, the scope and content of Harris and Qureshi, even if combined, do not teach or suggest all claimed elements or support 


Examiner replies that Qureshi does teach this limitation. The phrase “comprising both a quantitative objective rating and a qualitative subjective rating” is broad. In addition to the cited sections, Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-3, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and further in view of Boone et al. U.S. Patent Application Publication No. 2004/0243614 (herein ‘Boone’), Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’).

As to claim 1 Harris teaches a method comprising:
Harris does not teach but Boone teaches receiving an indication of an action performed by a first user using a feature of an application for completing a document on behalf of a second user, the feature being a functionality of the application that is activated by the first user for completing the document (Par. 0003 Boone discloses physicians, medical technicians or administrators transcribing information into documents that are later reviewed for approval. Par. 0073 Boone discloses the expert making changes to the stored document and pressing the finish button to save the changes. The finish button is seen as the action performed by the first 
Harris and Boone are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Boone, to facilitate document approval users. The suggestion/motivation to combine is that it would be obvious to try in order to approve relevant information for a document in real time (Par. 0011-0013 Boone).
Harris teaches accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user); 
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
Harris does not teach but Quershi teaches retrieving a user profile data structure for the first user, that is completing the document on behalf of the second user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user 
the user profile data structure identifying a set of ratings for the user, including a feature rating for a feature of the features of the application that the first user used for completing the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with using the feature of the application and comprising both a quantitative objective rating and a qualitative subjective rating; (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the 
Harris teaches receiving an assessment, from the second user, of the first user use of the feature with respect to completing the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating both the quantitative objective rating component of the feature rating for the feature based on performance of the action using the feature and a the qualitative subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 2 Harris in combination with Boone and Quershi teaches each and every limitation of claim 1.
In addition Harris teaches further comprising:
accessing a user identification for the first user with respect to a third-party data store, transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate 
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 3 Harris in combination with Boone and Quershi teaches each and every limitation of claim 1.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 6 Harris in combination with Boone and Quershi teaches each and every limitation of claim 1.
In addition Harris teaches wherein the log identifies a creation of an object with respect to the application (Par. 0021 Harris discloses a user generating a message in response to a request. Par. 0021 Harris discloses detecting a sequence of user actions).

As to claim 7 Harris in combination with Boone and Quershi teaches each and every limitation of claim 6.
In addition Harris teaches wherein the object is written content describing the feature (Par. 0021 Harris discloses a user describing the request feature action).

As to claim 8 Harris in combination with Boone and Quershi teaches each and every limitation of claim 7.
In addition Harris teaches further comprising: receiving a rating of the written content by a third user; and updating the feature rating based on the rating of the written content by the third user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 9 Harris in combination with Boone and Quershi teaches each and every limitation of claim 1.
In addition Harris teaches further comprising: receiving a rating of the second user from the first user; and updating a user profile data structure of the second user based on the received rating of the second user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as 

As to claim 11 Harris teaches a system comprising: at least one processor (Par. 0030 Harris discloses a processor);
and a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations: (Par. 0049 Harris discloses a storage);
Harris does not teach but Boone teaches receiving an indication of an action performed by a first user using a feature of an application for completing a document on behalf of a second user, the feature being a functionality of the application that is activated by the first user for completing the document (Par. 0003 Boone discloses physicians, medical technicians or administrators transcribing information into documents that are later reviewed for approval. Par. 0073 Boone discloses the expert making changes to the stored document and pressing the finish button to save the changes. The finish button is seen as the action performed by the first user for completing the document. The expert is seen as the first user and the physicians, medical technicians or administrators are seen as the second user).
Harris and Boone are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Boone, to facilitate document approval users. The 
accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user);
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
Harris does not teach but Quershi teaches retrieving a user profile data structure for the first user that is completing the document on behalf of the second user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the first user, including a feature rating for the features of the application that the first user used for completing the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi 
the feature rating indicating a proficiency of the first user with using the feature of the application and comprising both a quantitative objective rating and a qualitative subjective rating (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of by the first user use of the feature with respect to completing the document by the first user 
and updating both the quantitative objective rating component of the feature rating for the feature based on performance of the action using the feature and a qualitative subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 12 Harris in combination with Boone and Quershi teaches each and every limitation of claim 1.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the 

As to claim 13 Harris in combination with Boone and Quershi teaches each and every limitation of claim 11.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 16 Harris teaches a computer-readable storage device comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising:
Harris does not teach but Boone teaches receiving an indication of an action performed by a first user using a feature of an application for completing a document on behalf of a second user, the feature being a functionality of the application that is activated by the first user for completing the document (Par. 0003 Boone discloses physicians, medical technicians or administrators transcribing information into documents that are later reviewed for approval. Par. 0073 Boone discloses the expert making changes to the stored document and pressing the finish button to save the changes. The finish button is seen as the action performed by the first 
Harris and Boone are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Boone, to facilitate document approval users. The suggestion/motivation to combine is that it would be obvious to try in order to approve relevant information for a document in real time (Par. 0011-0013 Boone).
Harris teaches accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user);
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
Harris does not teach but Quershi teaches retrieving a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  
the user profile data structure identifying a set of ratings for the user, including a feature rating for the feature of the application that the user used for completing the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with the feature of the application and comprising both a quantitative objective rating and a qualitative subjective rating (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the 
Harris teaches receiving an assessment, from the second user, of the first user use of the feature with respect to completing of the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating both the quantitative objective rating component of the feature rating for the feature based on performance of the action using the feature and a subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 17 Harris in combination with Boone and Quershi teaches each and every limitation of claim 16.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The 
based on a response message from the third-party store, updating the first feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).


As to claim 18 Harris in combination with Boone and Quershi teaches each and every limitation of claim 16.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).



7.	Claims 4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as .


As to claim 4 Harris in combination with Boone and Quershi teaches each and every limitation of claim 3.
Harris in combination with Boone, Quershi does not teach but Rajwat teaches further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).



Harris in combination with Boone, Quershi does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).

As to claim 19 Harris in combination with Boone, Quershi teaches each and every limitation of claim 18.
Harris in combination with Boone, Quershi does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).


8.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’), in combination with Boone et al. U.S. Patent Application Publication No. 2004/0243614 (herein ‘Boone’), Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Chen et al. U.S. Patent Application Publication No. 2007/0179958.


As to claim 10 Harris in combination with Boone, Quershi teaches each and every limitation of claim 1.
Harris in combination with Boone, Quershi does not teach but Chen teaches comprising: establishing a collaborative editing session with respect to another document, over a network connection, between a third user and the first user based upon the feature rating and availability of the first user (Par. 146 Chen discloses the collaboration session is established based upon the available participants and the ranking of the participants).


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 31, 2021Examiner, Art Unit 2159         
                                                                                                                                                                                             
                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159